IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 01-40066
                            Summary Calendar



                       UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                 versus

                        ARTURO SALINAS-MENDEZ,

                                               Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. B-00-CR-359-1
                        --------------------
                           August 23, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Arturo

Salinas-Mendez has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Although Salinas has submitted a letter explaining his actions and

inquiring   whether   his   sentence   could    be    reduced,   he   has   not

presented any arguments in support of his appeal.

     Our independent review of counsel’s brief and the record

discloses no nonfrivolous issue. Accordingly, the motion for leave

to   withdraw   is    GRANTED,   counsel   is        excused   from   further

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40066
                               -2-

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH CIR.

R. 42.2.